®JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI ,
City _Springfield Related Case Information:
County _Hampden a Superseding Ind./ Inf. - Case No.

Same Defendant New Defendant

Magistrate Judge Case Number 19-MJ-2570-MBB

Search Warrant Case Number = _19-MJ-2544-MBB

R 20/R 40 from District of

 

Defendant Information:

Defendant Name DavidCecchetelli Juvenile: [ | Yes No

 

 

 

 

Is this person an attorney and/or a member of any state/federal bar: [| Yes [| No
Alias Name
' Address (City & State) Springfield, MA
Birth date (Yr only): 1967 SN (last4i): | _ Sex M Race: W Nationality: US
Defense Counsel if known: ‘ Address |
Bar Number |

 

U.S. Attorney Information:

 

 

 

AUSA —_Laura J. Kaplan Bar Number if applicable
Interpreter: E Yes No List language and/or dialect:
Victims: [_ ]ves [Y¥]No If yes, are there multiple crime victims under 18 USC§377 1(d)(2) [| Yes [] No

Matter to be SEALED: [ ] ves [¥] No

( }Warrant Requested [| Regular Process In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 12/05/2019
. [¥ Already in Federal Custody as of- 12/05/2019 in
[| Already in State Custody at | [Serving Sentence [waiting Trial
[Jon Pretrial Release: Ordered by: on _
Charging Document: — Complaint [ ] Information . [ ] Indictment
Total # of Counts: | ]Petty _ [Misdemeanor —_—_ Felony

Continue on Page 2 for Entry of U.S.C. Citations

[hereby certify that the case numbers of any prior prow)

pefore a Magistrate Judge are

 
 

accurately set forth above.

  

Date: 12/05/2019 Signature of AUSA:

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant David Cecchetelli

U.S.C, Citations
Index Key/Code Description of Offense Charged Count Numbers

Set 1 18 ULS.C. § 922(g)(1) Felon in Possession of Ammunition

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

‘Set 8

 

 

Set 9

 

 

 

Set 10 _

 

 

Set 11

Set 12

 

 

 

 

Set 13

Set 14

 

 

‘Set 15.

 

 

ADDITIONAL INFORMATION:

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
